Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al. (US 2007/0272660 A1).
Regarding claim 10, Wang et al. discloses a method for welding a welding element to a workpiece (Figs. 1-3), the method comprising the following steps: 
- providing a welding element comprising: a head  (16, Fig. 1) including a welding surface (see annotated Fig. 1) , a stop surface (see annotated Fig. 1) that is remote from the welding surface, and a plurality of pointed projections (28, 30, 32, Fig. 1) evenly and uniformly distributed over the entire welding surface; and a shaft portion (14, Fig. 1) which extends along a longitudinal axis (Xa) between a first end region (Fig. 1) and a second end region (Fig. 1), the first end region connected to the stop surface (Fig. 1);
- providing a workpiece (20, Fig. 1-3) comprising a first surface (22, Fig. 1) and a second surface (24, Fig. 1), and defining a sheet thickness (Tb), 
- providing a welding device (50, welder, Fig. 3), 
arranging the welding surface of the welding element (10) on the first surface (22) of the workpiece (20), see Fig. 1, 
- actuating the welding device (50), Col. 2, lines 43-52, 
- welding the welding element (10) to the workpiece (20) by melting at least some of the projections (28, 30, 32) and pressing the welding element against the workpiece (20), Fig. 2 and 3, Col. 2, lines 43-52.
Regarding claim 11, Wang et al. discloses the method of welding according to claim 10 and further show wherein the projections (28, 30, 32) have a projection height (Hv) along the longitudinal axis (Xa), see Fig. 1, and the method further includes the step of selecting the welding element with the projection height (Hv) on the basis of the sheet thickness (Tb), as shown in Figs. 1-3. Note: the selection of the welding element based on desired characteristic is done by the operator. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0272660 A1) in view of Doira et al. (EP-1806200-A1).
Regarding claim 12, Wang et al. discloses the method of welding according to claim 10 except wherein the workpiece includes a zinc layer on the second surface.
	Doira et al. discloses a welding method wherein a steel sheet (1, Fig. 1A) comprising a top and bottom layer of zinc (2, Fig. 1A) is used in a welding process. Zinc is conventionally know to act as a sacrificial coating that protects steel via galvanization, keeping steel from not corroding as quickly when covered with a zinc coating. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the workpiece of Wang et al. to have a zinc layer on the second surface as taught by Doira et al. for the purpose of providing a sacrificial coating that protects the metal via galvanization. 

    PNG
    media_image1.png
    248
    483
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-9 and 13-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  Wang et al. (US 2007/0272660 A1) and JP,49-026160A cited on IDS dated 10/22/2021 being the closest prior art, both discloses a welding element (welding stud) with a head having a welding surface and projections arranged on the welding surface. 

    PNG
    media_image2.png
    326
    496
    media_image2.png
    Greyscale

In the figure above JP,49-026160A discloses a welding element having a shaft (3) and head and projections (2) on a welding surface of the welding element, also shown are different welding surfaces that could be used on the head, each having a different pattern of projections (2). 
Wang et al. and JP,49-026160A fails to teach or suggest “a plurality of pointed projections evenly and uniformly distributed over and covering the entire welding surface” as required of independent claims 1 and 13. The prior art also fails to teach or suggest in claim 13, “each projection of the plurality of pointed projections has a . 
Response to Arguments
Applicant's arguments filed on 3/08/2022 have been fully considered but they are not persuasive with respect to claims 10-12.
Applicant argues on page 7 of the remarks that “Wang does not disclose s weld surface entirely covered with a plurality of projections”. Applicant amended claim 1 to have the limitation “a plurality of pointed projections evenly and uniformly distributed over and covering the entire welding surface”, however the “covering the entire welding surface” is not in the method claim 10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761